                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                          UNITED STATES DISTRICT COURT                  December 03, 2019
                           SOUTHERN DISTRICT OF TEXAS                   David J. Bradley, Clerk
                                  MCALLEN DIVISION
JUAN ARTEMIO GARCIA                      §
                                         §
                                         §
VS.                                      § CIVIL ACTION NO. 7:18-CV-360
                                         §
LORIE DAVIS, Director, Texas             §
Department of Criminal Justice,          §
Correctional Institutions Division       §

                ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court has reviewed the Magistrate Judge’s Report and Recommendation (Dkt. No. 9)

and Petitioner’s objections to the Report and Recommendation (Dkt. No. 11). The Court has

conducted a de novo review of the record in this matter as it pertained to the specific objections

raised by Petitioner, pursuant to 28 U.S.C. § 636(b)(1). After having reviewed the Report and

Recommendation, Petitioner’s objections, and the record as it pertained thereto, the Court is of

the opinion that the conclusions in said Report and Recommendation should be adopted by this

Court.

         It is, therefore, ORDERED, ADJUDGED, and DECREED that the conclusions in

United States Magistrate Judge J. Scott Hacker’s Report and Recommendation are hereby

adopted by this Court. Respondent’s motion for summary judgment is GRANTED, Petitioner’s

§ 2254 petition is DENIED, and this civil action is DISMISSED without prejudice for lack of

jurisdiction. A Certificate of Appealability is DENIED. The Clerk shall send a copy of this

Order to the parties.

         SO ORDERED this 3rd day of December, 2019, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge
1/1
